DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 30 Nov 2021; and claims benefit as a DIV of 16/771,717, which is a 371 of PCT/EP2018/085193, filed 17 Dec 2018, issued as PAT 11225500, claims benefit of foreign priority document EP 17208315.6, filed 19 Dec 2017; this foreign priority document is in English.

Claims 1-2 are pending in the current application are examined on the merits herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckhardt et al. (WO 2007/128749, published 15 Nov 2007, provided by Applicant in IDS mailed 16 Feb 2022).
Eckhardt et al. discloses glucopyranosyl-substituted, benzonitrile derivatives (abstract) Eckhardt et al. discloses the glucose derivatives of formula II according to the invention may be synthesised from D-gluconolactone or a derivative thereof by adding the desired benzylbenzene compound in the form of an organometallic compound by addition of compound of general formula IV 
    PNG
    media_image1.png
    66
    200
    media_image1.png
    Greyscale
where Hal denotes chlorine, bromine, or iodine, and R1 denotes cyano. (page 8, lines 5-25) Eckhardt et al. discloses the embodiment of 1-bromo-4-cyano-3-( 4-cyclopropyl-benzyl)-benzene 
    PNG
    media_image2.png
    114
    185
    media_image2.png
    Greyscale
. (page 45, line 20-25) Eckhardt et al. discloses the synthesis of the haloaromatic compound of formula IV. (page 10, line 15-30 to page 13; especially scheme 3 at page 12) 
MPEP 2131.02 at III. provides "When a claimed compound is not specifically named in a reference, but instead it is necessary to select portions of teachings within the reference and combine them, e.g., select various substituents from a list of alternatives given for placement at specific sites on a generic chemical formula to arrive at a specific composition, anticipation can only be found if the classes of substituents are sufficiently limited or well delineated. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). " and "One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962)." In this case Eckhardt et al. discloses the generic chemical formula IV, and discloses the embodiment of 1-bromo-4-cyano-3-( 4-cyclopropyl-benzyl)-benzene. Further, Eckhardt et al. page 8, lines 5-25 discloses the R1 denoting cyano and R3 group to be present in the desired product of formula II. In this case anticipation can be found because selecting the Hal group in the generic chemical formula IV from the group of chlorine, bromine, or iodine, in view of the embodied compound, is sufficiently limited or well delineated such that one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula. Therefore this disclosure anticipates the claimed compound (1) and meets limitations of claims 1 and 2.
Eckhardt et al. discloses the compound 1-Cyano-2-( 4-cyclopropyl-benzyl)-4-(B-D-glucopyranos-1-yl)-benzene 
    PNG
    media_image3.png
    146
    291
    media_image3.png
    Greyscale
 obtained analogously to Example XXIV. (page 47, lines 10-15) Eckhardt et al. discloses Example XXIV in which 1-bromo-4-cyano-3-(4-methoxy-benzyl)-benzene undergoes halogen-metal exchange with tert-butyllithium in pentane, and the organometallic compound is reacted with 2,3,4,6-tetrakis-O-(trimethylsilyl)-D-glucopyranone. The reaction is quenched with aqueous NH4CI solution and the resulting mixture is extracted with ethyl acetate. After drying the residue is dissolved in methanol and methanesulfonic acid is added. (page 46, lines 15-25) Eckhardt et al. discloses in the Scheme 1 the group R' is introduced after the addition of the organometallic compound V or a derivative thereof to the gluconolactone VI. If R' equals hydrogen or C1-4-alkyl the reaction solution is treated with an alcohol such as e.g. methanol or ethanol or water in the presence of an acid such as e.g. acetic acid, methanesulfonic acid, toluenesulfonic acid, sulfuric acid, trifluoroacetic acid, or hydrochloric acid. sodium hydride. During installing R' the protective groups R8 may be cleaved if labile under the reaction conditions employed resulting in the corresponding protonated compound, i.e. compound II in which R8 equals H. (page 10, lines 5-15) 
Eckhardt et al. does not explicitly disclose the chemical structures of claimed compounds (2) and (3), however the disclosure of Eckhardt et al. in which the compound 1-Cyano-2-( 4-cyclopropyl-benzyl)-4-(B-D-glucopyranos-1-yl)-benzene is obtained analogously to Example XXIV implicitly discloses the claimed compounds (2) and (3) as intermediate structures obtained during the process analogous to Example XXIV based on the further disclosure of Eckhardt et al. describing installing the R' and cleaving of the protective groups R8 at page 10, lines 5-15. The example of the analogous reaction of 1-bromo-4-cyano-3-( 4-cyclopropyl-benzyl)-benzene with 2,3,4,6-tetrakis-O-(trimethylsilyl)-D-glucopyranone as described would result in the formation of claimed compound (2). The further reaction with methanol and methanesulfonic acid would result in installing the R' and cleaving of the protective groups R8 and result in the formation of claimed compound (3). Therefore this disclosure implicitly anticipates the claimed compounds (2) and (3) and meets the limitations of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt et al. (WO 2007/128749, published 15 Nov 2007, provided by Applicant in IDS mailed 16 Feb 2022).
Eckhardt et al. discloses as above. Eckhardt et al. further teaches the compound of general formula II 
    PNG
    media_image4.png
    168
    377
    media_image4.png
    Greyscale
where R8a, R8b, R8c, R8d are as herein before defined and independently of one another represent for example acetyl, pivaloyl, benzoyl, tert-butoxycarbonyl, benzyloxycarbonyl, allyl, trialkylsilyl, benzyl or substituted benzyl. (page 19, lines 5-15; page 23, line 15) Eckhardt et al. further teaches example XXV of 1-cyano-2-( 4-cyclopropyl-benzyl)-4-(tetra-O-acetyl-B-D-glucopyranos-1-yl)-benzene, (page 47, lines 20-25) where protective groups R8 are each acetyl. 
Eckhardt et al. does not specifically disclose the compound (4). (claim 1)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to select from within the genus taught by Eckhardt et al. to arrive at compound (4), or to further to select from within the genus taught by Eckhardt et al. to arrive at the claimed compounds (1), (2), and (3). One of ordinary skill in the art would have been motivated to modify the teachings of Eckhardt et al. to select from within the genus and arrive at claimed compound (1), (2), (3), and (4) with a reasonable expectation of success because Eckhardt et al. discloses the genus of general formula II encompassing the claimed compounds (2), (3), and (4), general formula IV encompassing claimed compound (1), and provides guidance for picking and choosing from within the disclosed genus of general formula II or general formula IV based on the disclosed embodiments, examples, and reaction schemes. Further, while Eckhardt et al. discloses the compounds as intermediates in the production of a final product, Eckhardt et al. further describes these intermediates as embodiments of their own invention, therefore there would have been reason for one of ordinary skill in the art to make the structurally related claimed compounds, which would have the same use as intermediates described in the invention of Eckhardt et al. See MPEP 2144.09 at VI.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623